Title: From James Madison to Thomas Jefferson, 2 April 1810
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington April 2. 1810
Yours of the 25th. Mar: has been duly recd. Every thing is so uncertain at this moment with respect to our approaching relations to France & G. B: that I can only say that a conveyance of your plow to the Former will be favored as much as possible, and that I will endeavor to have more definite information on the subject ready at Monticello for your return from Bedford. I am glad to learn that your plow succeeds so well in practice. I always supposed that wd. be the case, when the soil was sufficiently dry. My apprehension was, that the obtuseness of the Angles made by the Mould Board, & the line of draught, might too much increase the resistance & subject the plow moreover to be clogged, by a degree of moisture not having the same effect with the ordinary plows. Your experiments will soon have decided this point. Your proposal as to the Merinos expected from Jarvis accords precisely with my ideas. I submit as a supplement, in case the pairs shd be designated and a loss be sustained by either of us, that it be repaired by the first increase from the pair of the other. Be assured always of my high & affecte. respects
James Madison
 